﻿Sir, allow me to begin by offering you the warmest felicitations of the delegation of the Union of Myanmar on your assumption of the presidency of the General Assembly at the forty-fifth session. Your unanimous election to this high office is an expression of the confidence of the entire membership in the outstanding qualities of leadership you have amply demonstrated during your long and distinguished career. It is also a tribute to the active and constructive role played by Malta in international relations.
I wish also to express the deep appreciation of my delegation to Mr. Garba of Nigeria for his invaluable contribution to the success of the forty-fourth session and of the three special sessions of the Assembly held during his tenure.
May I also take this opportunity to pay a well-deserved tribute to our Secretary-General, Mr. Peres de Cuellar, for his total commitment to the purposes and principles of the Charter and for his tireless efforts to promote international peace and justice as well as understanding and co-operation among nations. The world is indeed fortunate to have him at the helm of the Organization at this crucial juncture in the history of mankind.
My delegation takes great pleasure in warmly welcoming to our midst the Principality of Liechtenstein. We have already had occasion to extend a similar welcome to Namibia earlier in the year. As the delegations of Namibia and Liechtenstein take their rightful places in this Assembly, the United Nations has come a step nearer to its ultimate goal of universality of membership.
Myanmar has consistently held the view that no State that in able and willing to fulfil the obligations of membership of the United Nations should be denied admission to our Organization, Therefore we support the expressed desire of the Republic of Korea to join our ranks - this without prejudice to the goal of eventual Korean reunification. In this regard, we welcome the initiation of high-level intra-Korean dialogue and earnestly hope that it will lead to an early agreement on the reunification of the long-divided Korean nation.
On 3 October last the German nation became one again. As an ardent supporter of the cause of peaceful reunification of divided nations, Myanmar warmly welcomes that momentous event. We are confident that the united Germany, with its renewed spirit and vast resources, will increasingly become a major force for peace, stability and prosperity not only in Europe but in the world at large.
In the same spirit we are pleased to welcome the peaceful merger of the two Yemeni States.
The forty-fifth session of the General Assembly is meeting at a time of historic and profound changes worldwide. The past 12 months have witnessed an acceleration of the qualitative change in the relationship between the two super-Powers and between the two major military alliances. Ideological barriers which had once generated a deep-seated adversary psychosis and which had long bedevilled relations among States have virtually disappeared. These have given way to new attitudes and perceptions, resulting in a new pattern of relationship that has moved beyond the stage of a mere relaxation of tension to a stage of active co-operation and partnership.
All these transformations have brought the world to the threshold of a new era. However since the end of the Second World War has there been a more favourable political climate or a better opportunity for the nations of the world to fashion a new international order based on the timeless principles enshrined in the Charter.
The immediate impact of this changing situation is the emergence of a collegial spirit among the permanent members of the Security Council, which has greatly enhanced its effective functioning. We welcome this development, which we believe could act as a deterrent to individual States or group of States from resorting to actions inconsistent with the purposes and principles of the Charter. It could also inhibit hegemonic ambitions, at either the global or the regional level. However, the world must pay heed to the caution sounded by our Secretary-General in his latest report on the work of the Organization: "agreement among the major Powers must carry with it the support of a majority of Member States if it is to make the desired impact on the world situation. It is the willing endorsement of the decisions of the Security Council by the international community that can best counter any impression, likely to create anxiety, of world affairs being run by a directorate." ΓΑ,45,1. p. 13V 
The steadily increasing trust and confidence in inter-State relations generated by the dramatic improvement of relations between the two militarily most significant Powers have opened a window of opportunity for the international community to come to grips with the various outstanding questions in the field of arms control and disarmament.. Military doctrines born of the cold war and based on adversarial strategies, which had fuelled the spiralling arms race of the past decades, have become largely irrelevant. While notable achievements, such as the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles, have been made, the pace of negotiations on reduction of strategic arsenals, banning of chemical weapons and cessation of all nuclear-weapon tests, to mention only a few, has been agonisingly slow. We earnestly hope that endeavours will be made to speed up the pace of disarmament negotiations and to set higher, more ambitious targets within shorter time frames, for the reduction and ultimate elimination of nuclear and other mass-destruction weapons. Moreover, massive conventional forces should be pared down to the levels needed for purposes of legitimate national self-defence. 
As we stand at the threshold of a new era we see looming ahead both exceptional promises and daunting challenges.	
In April of this year, the entire world rejoiced at the peaceful transition of Namibia to independence The Namibian experience has renewed hopes for a peaceful change in South Africa leading to a total dismantling of the universally condemned system of apartheid. These hopes have been reinforced by positive factors conducive to such a change that have emerged in the country during the past months. 
Foremost among them is the exemplary far-sightedness, wisdom and statesmanship that has marked Mr. Nelson Mandela's every action and pronouncements ever since his release from prison. Due credit must also be given to the political courage displayed by President De Klerk in pledging to abandon apartheid and to seek a peaceful transition to a new South Africa, non-racial and democratic. Thanks to the pragmatism and realism displayed by them, the African National Congress of South Africa (AMC) and the South Africa, Government have been able to adopt a joint declaration aimed at accelerating the political process towards a negotiated settlement. Promising though the situation is, it is yet too early to assume with complete assurance that the process for positive change in that country has become irreversible and that an end to the apartheid system is within reach, Apartheid laws and apartheid structures are still in place, the urge the South African Government to do away with these pillars of the outdated system as soon as possible in response to the will of the international community expressed in the Declaration adopted at the sixteenth special session o£ the General Assembly. In the meantime, the international community must not relax its existing pressure in order to convince the yet unrepentant sections of the white minority that apartheid has no future in their country.
The resolution of the conflict in Nicaragua, in which the United Nations played a major role, encourages us to hope that the search for peaceful settlement of the conflicts in soma other Central American States, under the auspices of the Secretary-General, will soon bear fruit.
Myanmar is a South-East Asian country having close historical ties and cultural affinities with other countries in our sub-region. We are therefore most happy to see significant progress made in the past few weeks towards ending strife in neighbouring Cambodia. We welcome Security Council resolution 668 (1990) of 20 September 1990, endorsing the framework for the comprehensive political settlement of the conflict in that country, formulated by its permanent members. We welcome in particular the acceptance by all the Cambodian parties of this framework in its entirety as the basis for settling the conflict, and the agreement reached by them at the recant Jakarta meeting to form a Supreme National Council. Having regard to the complexities of the conflict, particularly in its international aspects, we agree that the United Nations must play a significant role in the Cambodian peace process. In this connection, we feel that it is only fair that the States members of the United Nations which are not directly involved in this process should be fully apprised in advance of the resource implications of the contemplated United Nations operations in Cambodia, in particular those of a financial nature.
With the depth and clarity of perception that has become the hallmark of his assessments of the state of the world the Secretary-General in his latest annual report, has alluded tot "the dawn of a new era in Europe, streaks of light in some regions and the darkness of old animosities and new hatreds enveloping others. (A,4S,1. p. 3Ì The region where "old animosities and new hatred·" are casting their long shadows of darkness and are threatening to undermine the promise of a more peaceful, just and secure international order is the Middle last.
Iraq's invasion of Kuwait and the subsequent purported annexation of Kuwait are acts of aggression by any definition. The prohibition enunciated in the Charter principle that all States "shall refrain in their international relations from the threat or us· of force against the territorial integrity or political independence of any State" is absolute. Whenever and wherever this fundamental principle is violated, it is incumbent upon all peace-loving and law-abiding States to stand resolutely and collectively in defence of this vital fundamental principle in conformity with the provisions of the· Charter. The decisions on the situation taken by the Security Council to date, whose objective is to restore the status quo ante in Kuwait, constitute decisive action to uphold the sanctity of this principle. That is why the Union of Myanmar unreservedly supports the decisions and took immediate action to ensure that all Myanmar Government agencies, private entities and individuals strictly comply with the terms of Security Council resolution 661 (1990). The essential purpose of these decisions is, in our view, to terminate the act of aggression and its consequences through political and diplomatic means. Given the fact that the Gulf region has now been transformed into the scene of the world's heaviest concentration of Multinational adversarial military forces deployed in battle-ready formations, and given the latent volatility of the Middle East as a whole, any other course of action to bring about the objectives set forth in the Security Council resolutions would be fraught with incalculable and far-reaching dangers.
The crisis in the Gulf has underscored the urgency to redouble efforts to find a just and durable solution to the Middle East problem as a whole. At the core of this problem is the question of Palestine. We firmly believe that а comprehensive, just and hone· lasting solution to this problem must b· based on the principle of respect for the sovereignty, territorial integrity and political independence of every State in the area, including Israel, coupled with the restoration of the inalienable rights of the Palestinian people, including their right to national independence and sovereignty. Security Council resolutions 242 (1967) and 338 (1973) continue to remain the only workable basis for the establishment of a just and lasting peace in the Middle East in consonance with the above-mentioned principles. To that end, my delegation wholeheartedly supports the proposal to hold an international conference under the auspices of the United Nations with the participation of all parties concerned on an equal footing. 
The year 1990 is a remarkable year for international efforts to combat the scourge of illicit drugs. The seventeenth special session of the General Assembly, on narcotic drugs, held in Raw York in February this year, and the World Ministerial Summit to Seduce Demand for Drugs and to Combat the Cocaine Threat, held in London last April, marked two important milestone in the history of mankind's war on illicit drugs. The Global Plan of Action adopted by the seventeenth special session and the Declaration issued at the London Ministerial Summit have given added impetus and sense of purpose to the international campaign against narcotic drugs.
We in Myanmar continue to intensify our relentless war on illicit drugs, carrying forward the momentum generated by our nation-wide anti-drug campaigns and programmes which have been in full swing since independence. The multi-faceted and multi-sectoral anti-drug measures being undertaken by the Myanmar authorities nation-wide are making steady headway on all fronts. In February this year and again in April, heroin and other narcotic drugs worth $921 million at prevailing street prices in the United States were destroyed in Yangon in full view of members of the diplomatic corps, representatives of United Rations agencies and foreign journalists.
Our multi-faceted and multi-sectoral anti-illicit-drug strategy includes a programme for the development of frontier areas and national races. This programme, which places particular emphasis on infrastructure-building, crop substitution, livestock breeding and the overall alleviation of socio-economic conditions in border areas, is making a perceptible impact on the all-round development of rural areas in 44 townships in the border region.  
In parallel with these national efforts, Myanmar has already established close co-operative agreements with two of our neighbouring countries, China and Thailand. These arrangements include exchanges of information on drug trafficking and related activities along our common borders, training of law-enforcement personnel and transfer of technology. They complement and reinforce each country’s national drug-control programmes and activities. Plans are well in hand to establish similar co-operative arrangements with another neighbouring country, the Lao People's Democratic Republic. These endeavours are currently being undertaken on a bilateral basis but are expected to develop into a broader co-operative arrangement at the subregional level.
In view of the progress achieved thus far and of the definite plans and programmes which we will be energetically carrying out in the future, we have ample reason to visualise the total eradication of poppy cultivation and of the menace of illicit drugs in Myanmar  in the shortest possible time,
On 27 Nay 1990, the first multi-party general elections in nearly three decades were successfully held in my country in response to the ardent wishes and aspirations of the people Myanmar. This historic event constitutes the fulfilment of the solemn promise made by the State Law and Order Restoration Council on the very first day of its assumption of national responsibility, and reaffirmed on numerous subsequent occasions. The elections were held in strict observance of the election Law and Rules, under the supervision of an independent five-member Election Commission. The fact that the elections were genuinely free and fair, beyond any doubt, was universally recognised by all the political parties which contested the elections and by a large group of journalists, representing 32 news agencies, who observed the elations at first hand.
In a remarkably high turn-out, 72.59 per cent of eligible voters went to the polls on election day and exercised one of the most fundamental human rights, that is, their right to elect National Assembly representatives of their choice, without lat or hindrance.
Having fulfilled its promise to hold free and fair multi-party elections, the State Law and Order Restoration Council is now taking firm steps systematically and step by step - towards the establishment of a stable and enduring democratic State.
Questions have been raised in some quarters regarding transfer of power to a democratically elected Government in my country. In this connection, I should like to stress that our leaders have given assurances on several occasions that the State Law and Order Restoration Council will hand over power in due course to a strong and stable Government that is to be formed in accordance with a new constitution to be drafted.
Those who have raised such questions do not seem to be aware of the due process of law that is now taking place in Myanmar in accordance with the Election Law. Under the relevant provisions of the Law, a number of candidates have filed objections with the Election Commission against their opponents. Both the petitioners and the respondents represent a broad cross-section of political parties, including the National League for Democracy, the National Unity Party and some independents. The Government has thus far set up five tribunals, with widely respected retired law officers and civil service personnel, to investigate these objections. The tribunals are presently conducting their court proceedings and hearings. This dies process must be allowed to complete its course; those petitioners exercising their rights cannot be denied their rights.
A strong and stable government presupposes a strong and enduring constitution. The next indispensable step, therefore, is the drafting of such a constitution in order to lay a solid foundation for a democratic State, to which the people of Myanmar aspire.
The new constitution needs to be drafted with great care in order to ensure that the shortcomings and loopholes of the old constitution of 1947, which was drawn up before Myanmar became independent, do not find their way into the new instrument.
Needless to say, it must be elaborated meticulously, comprehensively, systematically. It must be based on national consensus and must be acceptable to the majority of the people of Myanmar as well as to the majority of the national races living in the Union. To that end, the authorities are taking all necessary measures, step by step, and plan to meet with the elected representatives of the National Assembly. A broadly based national convention will be convened to discuss all factors that should be taken into account in drafting the new Constitution. Its drafting will be the responsibility of the elected representatives. The State Law and Order Restoration Council and the Defence Services will do their outmost to assist them in this task.
Until such time as a firm, constitutionally established government comes into existence, the State Law and Order Restoration Council will continue to fulfil its national responsibilities, the most important of which is to safeguard the three cardinal national causes, namely, to prevent the disintegration of the Union, to ensure the non-disintegration of national solidarity and to ensure the perpetuity of our country's sovereignty. 
Myanmar is known for its unique culture, whose hallmarks are tolerance and compassion. This cultural environment underpins respect for human rights, which not only are protected by law but are also observed in practice as a matter of tradition. Discrimination, be it on grounds of race, religion or sex, is a non-existent in my country.
We have been co-operating closely with the Commission on Human Sights, its subsidiary bodies and the Centre for Human Sights in Geneva, and have been providing information to them on the situation of human rights in our country. We shall continue to do so in the future. Let me take this opportunity to inform the Assembly that the Government of Myanmar has agreed to, and indeed welcomes, the visit to our country of Professor Sadako Ogata, an independent expert appointed by the Commission on Human Sights. She will shortly be arriving in Myanmar to carry out her mandate.
Questions have been raised in certain quarters concerning the restraint placed on certain individuals in my country. As we have clarified on numerous occasions, legal action has been taken against those persons not for their political activities but for their infringement of the existing laws of the land. I should like to emphasise that a line must be drawn between respect for human rights, on the one hand, and maintenance of law and public order in accordance with existing laws, on the other. Every Government has the primary responsibility to maintain law and order in its country and to prevent anarchy and disorder. I might add that the actions taken against the persons in question are the most lenient prescribed by our laws, even though the acts perpetrated by them, which include instigating the general public to defy the legal authority and forming a parallel government, make them liable to much sterner penalties under our criminal laws. 
I hardly need to stress here that our national undertaking to establish a peaceful and prosperous multi-party democratic State must be accomplished by the people of Myanmar themselves in accordance with Myanmar's outlook and in the Myanmar way, so as to suit our nation's own specific conditions and circumstances. The international community can best help that process by refraining from interfering or bringing pressure to bear in any shape or form and by letting the people of Myanmar proceed along their own path until they reach their chosen destiny of a free and democratic State. 
